325 S.W.3d 542 (2010)
Larry LOCKHART, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 93681.
Missouri Court of Appeals, Eastern District, Division Two.
October 12, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 23, 2010.
Jo Ann Rotermund, Assistant Public Defender, Eastern Appellate/PCR Division, Public Defender's Office, St. Louis, MO, for appellant.
Chris Koster, Robert J. Bartholomew, Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Movant, Larry Lockhart, appeals from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).